              Case 2:17-cv-01182-TSZ Document 491 Filed 09/15/21 Page 1 of 2




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6     IRONBURG INVENTIONS LTD, a United
       Kingdom limited company
 7
                               Plaintiff,                         Case No. 2:17-CV-01182 TSZ
 8
                       v.                                         TAXATION OF COSTS
 9     VALVE CORPORATION, a Washington
       corporation
10                    Defendants.
11

12
            Costs in the above-entitled cause are hereby taxed against Defendant(s) VALVE
13
     CORPORATION, and on behalf of Plaintiff IRONBURG INVENTIONS LTD., in the amount
14
     of $111,993.00. Due to the voluminous nature of the requested costs, only those items that are to
15
     be partially or fully denied will be listed below. Any other requested costs are to be deemed as
16
     accepted by the court:
17

18     Deponent or Fee Type          Cost Requested          Cost Disallowed         Cost Allowed
      Witness Fees-Cosereanu             $66.00            $48.64- per pg.4 of          $17.36
19    per diem                                             Ironburg reply filed
                                                              at docket 488-
20                                                          reduced to actual
                                                                GSA travel
21    Expedited FedEx fees-             $1,421.55          $212.23- expedited          $1,209.32
      Exhibit 81; filed at                                 fees not taxable- 15
22    #474-7- invoice                                     days between date of
      IRV09261                                              order and billing;
23                                                        rate of $424.45 billed
                                                                  at 50%


     TAXATION OF COSTS -1
              Case 2:17-cv-01182-TSZ Document 491 Filed 09/15/21 Page 2 of 2




 1   Expedited FedEx fees-         $1,014.78          $113.25- expedited         $901.53
     Exhibit 83; filed at                             fees not taxable- 15
 2   #474-7- invoice                                 days between date of
     IRV09262                                          order and billing;
 3                                                   rate of $226.50 billed
                                                             at 50%
 4   Expedited FedEx fees-         $1,132.11          $173.17- expedited         $958.94
     Exhibit 85; filed at                             fees not taxable- 15
 5   #474-7- invoice                                 days between date of
     IRV09259                                          order and billing;
 6                                                   rate of $346.34 billed
                                                             at 50%
 7   Expedited FedEx fees-          $306.66            $87.06- expedited         $219.60
     Exhibit 86; filed at                             fees not taxable- 15
 8   #474-7- invoice                                 days between date of
     IRV09260                                          order and billing;
 9                                                   rate of $174.21 billed
                                                             at 50%
10
     Totals                     Costs Requested        Costs Disallowed       Costs Allowed
11
                                 $112,627.35.              $634.35             $111,993.00
12

13

14        Entered this   15th     day of September, 2021

15

16                                             Ravi Subramanian, Clerk
                                               U. S. District Court
17

18
                                               By: s/ PATRICK SHERWOOD
                                                 Patrick Sherwood, Deputy in Charge
19

20

21

22

23



     TAXATION OF COSTS -2
